            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 1 of 261 PageID 8
   Filing # 110079120  E-Filed 07/10/2020 02:41:43 PM


                                   IN THE THIRTEENTH JUDICIAL CIRCUIT
                               IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                          CIRCUIT CIVIL DIVISION

          PANE RUSTICA, INC. MANGIA SANO
          ENTERPRISES DBA: PANE RUSTICA

                      a Domestic Corporation,
                            Plaintiff,
          vs                                                              Case No. __________

          GREENWICH INSURANCE COMPANY

                      a Foreign Corporation,
                             Defendant,

               _________________________________/

                                    COMPLAINT AND DEMAND FOR JURY TRIAL

                      COMES NOW, the Plaintiff, PANE RUSTICA, INC.: MANGIA SANO ENTERPRISES

               DBA: PANE RUSTICA, by and through its undersigned counsel, and files this, its Complaint

               against the Defendant, GREENWICH INSURANCE COMPANY, and alleges:

                                                       JURISDICITON

                      1.      The matter in controversy exceeds the sum of $30,000.00 exclusive of interest,

               attorney’s fees and costs.

                      2.      Plaintiff, PANE RUSTICA, INC. MANGIA SANO ENTERPRISES DBA: PANE

               RUSTICA, was at all times material to the allegations in this Complaint, a corporation organized

               and existing under the laws of the State of Florida and engaged in the business of restaurants,

               with two locations in Tampa, Florida.

                      3.      Defendant, GREENWICH INSURANCE COMPANY, is and at all times material

               to the allegation in this Complaint, was a corporation organized and existing under the laws of

               the State of Connecticut, having its principal place of business in Stamford, Connecticut and



                                                              1


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 2 of 261 PageID 9




             which was authorized and licensed to do business in the State of Florida as an insurer, and which

             had an agent in Hillsborough County, Florida, making Hillsborough County a proper venue

             pursuant to Florida Statute Section 47.051.

                                               COMMON ALLEGATIONS

                    4.      At all times material to this action, there was in existence a policy of insurance

             issued by Defendant to Plaintiff, providing coverage to Plaintiff’s restaurants, the first is located

             at 3225 S. MacDill Ave., #119, Tampa, FL; and the second, at 1910 Ola Ave Space #14, Tampa,

             FL. A copy of the subject policy is attached hereto as Exhibit “A” and is incorporated by

             reference herein.

                    5.      The subject insurance policy, among other things, provides coverage for loss of

             business income and extra expense caused by action of civil authority that prevents access to

             both insured premises, as more specifically set forth in Form CP 00 30 06 07 which provides in

             pertinent part as follows:

                    a.      Civil Authority

                            In this Additional Coverage – Civil Authority, the described premises
                            are premises to which this Coverage Form applies, as shown in the
                            Declarations.

                            When a Covered Cause of Loss causes damage to property other than
                            property at the described premises, we will pay for the actual loss of
                            Business Income you sustain and necessary Extra Expense caused by
                            action of civil authority that prohibits access to the described
                            premises, provided that both of the following apply:

                            (1)     Access to the area immediately surrounding the damaged
                                    property is prohibited by civil authority as a result of the
                                    damage, and the described premises are within that area but
                                    are not more than one mile from the damaged property; and

                            (2)     The action of civil authority is taken in response to dangerous
                                    physical conditions resulting from the damage or continuation
                                    of the Covered Cause of Loss that caused the damage, or the

                                                              2


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 3 of 261 PageID 10




                                  action is taken to enable a civil authority to have unimpeded
                                  access to the damaged property.

                           Civil Authority Coverage for Business Income will begin 48 hours
                           after the time of the first action of civil authority that prohibits access
                           to the described premises and will apply for a period of up to four
                           consecutive weeks from the date on which such coverage began.

                           Civil Authority Coverage for Extra Expense will begin immediately
                           after the time of the firs action of civil authority that prohibits access
                           to the described premises and will end:

                           (1)    Four consecutive weeks after the date of that action; or

                           (2)    When your Civil Authority coverage for Business Income ends;

                           Whichever is later


                    6.     This coverage was modified by endorsement as follows:

                    FORIDA CHANGES

                    ***
                    G.     The following applies to the Additional coverage – Civil authority
                           under the Business Income (And Extra Expense) Coverage Form,
                           Business Income (Without Extra Expense) Coverage Form and Extra
                           Expense Coverage Form:

                           1.     The Additional Coverage – Civil Authority includes a
                                  requirement that the described premises are not more than one
                                  mile from the damaged property. With respect to described
                                  premises located in Florida, such one-mile radius does not
                                  apply.

                           2.     The Additional Coverage – Civil Authority is limited to a
                                  coverage period of up to four weeks. With respect to described
                                  premises located in Florida, such four-week period is replaced
                                  by a three-week period.

                           3.     Civil Authority coverage is subject to all other provisions of
                                  that Additional Coverage.


                    7.     On or about March 27, 2020 Hillsborough County issued a Civil Authority Order



                                                            3


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 4 of 261 PageID 11




             suspending on-premises food consumption for customers, all of which is more particularly

             described in the copy of said Order attached hereto as Exhibit “B”, incorporated by reference

             herein. Additionally, Florida Governor Ron DeSantis issued Executive Order Number 20-71, a

             Civil Authority also suspending on-premises food consumption, which is attached as Exhibit

             “C”, incorporated by reference herein.

                    8.      To the best of Plaintiff’s information and belief, Ulele Restaurant, 1810 N.

             Highland Ave, Tampa, FL 33602, located within 1 mile of 1910 Ola Ave Space #14, was shut

             down by the above referenced Hillsborough County Order. Additionally, to the best of Plaintiff’s

             information and belief, Osteria Natalina Restaurant, 3215 S. Macdill Ave., Tampa, FL 33629,

             located within one mile of 3225 S. MacDill Ave., #119, was shut down by the same order.

                    9.      Plaintiff further alleges that the Civil Authorities referenced above were issued in

             response to the state of emergency relating to Covid-19 and in response to a threat to the public

             health as more specifically described in the orders.

                                         COUNT I – BREACH OF CONTRACT

                    10.     Plaintiff re-alleges and incorporates allegations one (1) through nine (9) above.

                    11.     Plaintiff suffered a loss of business income caused by the above mentioned action

             of civil authority that prohibited access to properties near Plaintiff’s properties, as well as

             Plaintiff’s properties because of loss of or damage to property caused by or resulting from the

             civil authority orders, which Plaintiff alleges is a covered cause of loss under the terms and

             conditions of the all risks policy quoted above.

                    12.     Under the terms and conditions of the subject policy, Defendant is obligated to

             pay Plaintiff’s actual loss of business income and any other extra expense caused by the action of

             civil authorities pursuant to the terms and conditions of the subject policy.



                                                                4


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 5 of 261 PageID 12




                     13.     Plaintiff submitted a claim for business income and extra expenses loses caused

             by the above mentioned actions of civil authority to the Defendant.

                     14.     By letter dated June 29, 2020, Defendant denied coverage for the subject claim.

             This denial letter is attached as Exhibit “D”.

                     15.     Because of Defendant’s failure to pay Plaintiff’s claim, Defendant has materially

             breached the terms and conditions of the subject policy.

                     16.     As a result of the breach, Plaintiff has suffered damages in the form of loss

             business income which Plaintiff alleges is covered under the subject policy of insurance.

                     17.     All conditions precedent to recover under the subject policy have been performed

             by the Plaintiff or waived by the Defendant.

                     18.     Because of Defendant’s breach of the subject insurance policy, Plaintiff has had

             to retain the services of the undersigned attorneys and have agreed to pay the undersigned

             attorneys a reasonable fee.

                     WHEREFORE, Plaintiff, PANE RUSTICA, INC.: MANGIA SANO ENTERPRISES

             DBA: PANE RUSTICA, demands judgment for damages, together with interest, costs and

             reasonable attorneys fees, pursuant to Section 627.428 Florida Statutes, together with such other

             and further relief which this Court may deem proper and just; and demands trial by jury on all

             issued so triable.

                                     COUNT II – DECLARATORY JUDGEMENT

                     19.     Plaintiff re-alleges and incorporates allegations one (1) through nine (9) above.

                     20.     This is an action for Declaratory Judgment to determine liability under the subject

             insurance policy pursuant to Chapter 86, Florida Statutes.

                     21.     Plaintiff contends that the subject claim for business interruption is a covered



                                                               5


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 6 of 261 PageID 13




             cause of loss because the orders of civil authority prevented access to Plaintiff’s properties and

             caused these businesses to be shut down.

                    22.     Defendant denied Plaintiff’s claim, alleging that the subject policy did not provide

             coverage for multiple reasons. These are addressed individually below.

                                                 A. Direct Physical Damage

                    23.     Defendant’s first basis for denial is there was no direct physical loss or damage to

             property at the insured premises.

                    24.     The subject policy under civil authority provides as follows:

                    a.      Civil Authority

                            In this Additional Coverage – Civil Authority, the described premises
                            are premises to which this Coverage Form applies, as shown in the
                            Declarations.

                            When a Covered Cause of Loss causes damage to property other than
                            property at the described premises, we will pay for the actual loss of
                            Business Income you sustain and necessary Extra Expense caused by
                            action of civil authority that prohibits access to the described
                            premises, provided that both of the following apply:

                            (1)     Access to the area immediately surrounding the damaged
                                    property is prohibited by civil authority as a result of the
                                    damage, and the described premises are within that area but
                                    are not more than one mile from the damaged property; and

                            (2)     The action of civil authority is taken in response to dangerous
                                    physical conditions resulting from the damage or continuation
                                    of the Covered Cause of Loss that caused the damage, or the
                                    action is taken to enable a civil authority to have unimpeded
                                    access to the damaged property.

                            Civil Authority Coverage for Business Income will begin 48 hours
                            after the time of the first action of civil authority that prohibits access
                            to the described premises and will apply for a period of up to four
                            consecutive weeks from the date on which such coverage began.

                            Civil Authority Coverage for Extra Expense will begin immediately
                            after the time of the firs action of civil authority that prohibits access

                                                              6


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 7 of 261 PageID 14




                            to the described premises and will end:

                            (1)      Four consecutive weeks after the date of that action; or

                            (2)      When your Civil Authority coverage for Business Income ends;

                            Whichever is later


                    25.     Plaintiff alleges that this additional coverage only requires damage to premises

             next to Plaintiff’s property by stating “when a Covered Cause of Loss causes damage to property

             other than property at the described premises”. This clause does not require direct physical

             damage to the insured premises, but rather, only damage to property other than property at the

             described premises.

                    26.     The above quoted policy provision is ambiguous and unclear as to whether or not

             direct physical damage is required at other property, or even the insured premises to trigger civil

             authority coverage and a reasonable interpretation of the policy should be that if property around

             the insured location suffers damage, not direct physical loss or damage, and a civil authority

             prevents access to that property as well as to the insured property, there would be coverage for

             the business interruption loss.

                    27.     Plaintiff contends that Defendant has erroneously construed the subject insurance

             policy to require direct physical damage and that civil authority coverage is only applicable when

             access to the described premises is prohibited due to direct physical damage to other property.

             Plaintiff alleges it is entitled to recover damages for business interruption due to civil authority

             because other businesses were likewise shut down due to action of civil authority causing

             damage to businesses.

                                                    B. Civil Authority

                    28.     Defendant’s second basis for denial was that Civil Authority Coverage does not

                                                              7


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 8 of 261 PageID 15




             apply in this matter.

                     29.    Specifically, Defendant claimed “there can be no Civil Authority Coverage unless

             the civil authority action is the result of loss or damage from a Covered Cause of Loss.

             Greenwich understands that the government mandate here was not the result of physical loss or

             damage from a Covered Cause of Loss.” (See denial letter).

                     30.       Plaintiff in this matter alleges that Hillsborough County Executive “Safer-At-

             Home Order” and Florida Governor Ron DeSantis’ Executive Order 20-71 are proper civil

             authorities.

                     31.    Damage to the insured properties, and damage to properties within one mile or

             more of the insured properties occurred when access to both were prohibited by these civil

             authorities.

                     32.    Within the Hillsborough Safer-At-Home Order, restaurants were not among the

             list of “essential individuals, businesses and services” exempt from the order, and thus

             restaurants were forced shut, including both of Plaintiff’s locations.

                     33.    Governor DeSantis’ Order specifically addressed Restaurants and Bars, stating “I

             hereby order all restaurants and food establishments… to suspend on-premises food consumption

             for customers.”

                     34.    Since this is an all risks policy, and this particular type of loss is not excluded, this

             would be a covered cause of loss. This covered cause of loss clearly caused damage, by shutting

             down both the Plaintiff’s locations, and businesses within one mile or more of both insured

             locations.

                     35.    Plaintiff contends therefore that Defendant has erroneously mischaracterized and

             understood the civil authority language in this matter, and that Plaintiff is entitled to recover.



                                                               8


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
            Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 9 of 261 PageID 16




                                          C. Delay, Loss of Use or Loss of Market

                    36.     Defendant’s Third basis for denial is exclusion for delay, loss of use or loss of

             market.

                    37.     The policy provides:

                            B.      Exclusions

                                    2.      We will not pay for loss or damage caused by or
                                            resulting from any of the following:

                                    ***

                                            b.      Delay, loss of use or loss of market.

                    38.     Plaintiff alleges that this definition is ambiguous as to what is meant by “loss of

             use” or “loss of market”. Plaintiff would allege that any loss of use caused by a covered cause of

             loss would be covered because the cause of the claim or damage was the covered cause of loss,

             not the resulting loss of use. Further, Plaintiff would allege that there was not loss of market in

             terms of business, but instead, the loss of business was caused by the civil authority order, not a

             loss of market. Finally Plaintiff is not claiming physical loss or physical damage caused by loss

             of use or loss or market, and therefore this exclusion should not apply.

                    39.     Plaintiff contends that Defendant has erroneously construed the subject insurance

             policy as well as this exclusion and that Plaintiff is entitled to recover damages for business

             interruption due to civil authority.

                                                    D. Acts or Decisions

                    40.     Defendant’s fourth basis for denial is that the claim is barred based on an

             exclusion applying to decisions of a person, group, organization or governmental body.

                    41.     The specific policy provides as follows:

                    B.      Exclusions

                                                              9


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 10 of 261 PageID 17




                            3.      We will not pay for loss or damage caused by or resulting from
                                    any of the following, 3.a through 3.c. But if an excluded cause
                                    of loss that is listed in 3.a. through 3.c results in a Covered
                                    Cause of Loss, we will pay for the loss or damage caused by
                                    that Covered Cause of Loss.

                            ***
                                    b.      Acts or decisions, including the failure to act or decide,
                                            of any person, group, organization or governmental
                                            body.

                    42.     Plaintiff alleges that this exclusion is ambiguous. The exclusion only excludes a

             loss if the loss was caused by an act or a failure to act or decide, of any person, group,

             organization or governmental body. Plaintiff would allege the loss is not the result of an action or

             decision of a governmental body but was caused by the denial of access to the subject properties

             by civil authority which is expressly covered under the policy.

                    43.     Plaintiff contends that Defendant has erroneously construed the subject insurance

             policy as well as this exclusion and that Plaintiff is entitled to recover damages for business

             interruption due to civil authority.

                                                    E. Virus Exclusion

                    44.     Defendant’s fifth basis for denial was that the policy’s virus exclusion applies.

                    45.     The exclusion provides as follows:

                    EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

                    This endorsement modified insurance provided under the following:

                    COMMERCIAL    PROPERTY                   COVERAGE           PART       STANDARD
                    PROPERTY POLICY

                    A.      The exclusion set forth in Paragraph B. applies to all coverage under
                            all forms and endorsements that comprise this Coverage Part or
                            Policy, including but not limited to forms or endorsements that cover
                            property damage to buildings or personal property and forms or
                            endorsements that cover business income, extra expense or action of

                                                             10


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 11 of 261 PageID 18




                            civil authority.

                    B.      We will not pay for loss or damage caused by or resulting from any
                            virus, bacterium or other microorganism that induces or is capable of
                            inducing physical distress, illness or disease.

                            However, this exclusion does not apply to loss or damage caused by or
                            resulting from “fungus”, wet rot of dry rot. Such loss or damage is
                            addressed in a separate exclusion in this Coverage Part or Policy

                    C.      With respect to any loss or damage subject to the exclusion in
                            Paragraph B, such exclusion supersedes any exclusion relating to
                            “pollutants”.

                    D.      The following provisions in this Coverage Part or Policy are hereby
                            amended to remove reference to bacteria:

                            1. Exclusion of “Fungus”, Wet Rot, Dry Rot And Bacteria; and

                            2. Additional Coverage – Limited Coverage for “Fungus”, Wet Rot,
                            Dry Rot And Bacteria, including any endorsement increasing the
                            scope or amount of coverage.

                     E.     The terms of the exclusion in Paragraph B., or the inapplicability of
                            this exclusion to a particular loss, do not serve to create coverage for
                            any loss that would otherwise be excluded under this Coverage Part of
                            Policy.


                    46.     Plaintiff alleges that this is the standard Insurance Services Office, Inc. (ISO)

             language which has been incorporated into Defendant’s policy. Pursuant to ISO themselves, this

             endorsement was only meant to exclude the cost of damages to either the insured locations or the

             insured’s products when a virus specifically infected the insured locations. See the attached ISO

             circular regarding this endorsement attached hereto as Exhibit “E”. Because there is no

             allegation that the insured properties were specifically affected by the COVID-19 virus, this

             particular exclusion does not apply.

                    47.     The above quoted policy exclusion is ambiguous and unclear as to what is

             excluded and should be considered as only excluding costs when a virus or bacteria affects the

                                                            11


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 11
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 12 of 261 PageID 19




             interior of the insured property or affects the product of the insured. A reasonable interpretation

             would be that this exclusion does not exclude orders by civil authority regarding covid-19

             because covid-19 did not actually affect the interior of the insured locations and therefore the

             exclusion would not apply.

                    48.     Plaintiff contends that Defendant has erroneously construed the subject insurance

             policy and that Plaintiff is entitled to recover damages for business interruption due to civil

             authority.

                    49.     Plaintiff is in doubt of its rights and obligations under the subject policy as to

             whether Defendant is required to pay the business interruption claim under the terms and

             conditions of the subject policy.

                    50.     An actual controversy of a justiciable nature as to whether Plaintiff is entitled to

             recover business interruption damages under the subject policy exists between Plaintiff and

             Defendant involving the rights and liabilities of Plaintiff and Defendant under the policy of

             insurance attached hereto and Plaintiff is in doubt as to its rights under the subject policy.

                    51.     The controversy existing between Plaintiff and Defendant may be determined by

             a judgment of this Honorable Court without the necessity of other law suits.

                    52.     Plaintiff has no other adequate remedy of law.

                    53.     Because of Defendant’s wrongful denial of Plaintiff’s claim, Defendant has

             materially breached the terms and conditions of the subject policy.

                    54.     All conditions precedent to recovery under the subject policy have been

             performed by Plaintiff and their agent or waived by Defendant.

                    55.     Because of Defendant’s breach of the subject insurance policy, Plaintiff has had

             to retain the services of the undersigned attorneys and greed to pay the undersigned attorneys a



                                                               12


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 12
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 13 of 261 PageID 20




             reasonable fee.

                    WHEREFORE, Plaintiff, PANE RUSTICA, INC.: MANGIA SANO ENTERPRISES

             DBA: PANE RUSTICA, demands judgment declaring that Defendant, GREENWICH

             INSURANCE COMPANY, is required to pay Plaintiff the damages resulting from the above

             business interruption claim and that judgment be entered for Plaintiff’s damages, together with

             interest, costs and reasonable attorneys fees pursuant to Section 627.428, Florida Statutes,

             together with any such other and further relief which this Honorable Court deems proper and

             demands trial by jury on all issues so triable.

             Dated this 10th day of July, 2020




                                                               /s/ Ronald S. Haynes
                                                               RONALD S. HAYNES, ESQ.
                                                               CHRISTOPHER LIGORI & ASSOCIATES
                                                               117 S. Willow Ave.
                                                               Tampa, FL 33606
                                                               (813) 223-2929: Telephone
                                                               (813) 251-6853: Facsimile
                                                               FLORIDA BAR # 153052
                                                               Co-Counsel for Plaintiff
                                                               Service Email: Pleadings@Ligorilaw.com


                                                               /s/ James Magazine
                                                               JAMES L. MAGAZINE, ESQUIRE
                                                               Florida Bar No. 0847232
                                                               LUCAS & MAGAZINE, PLLC
                                                               8606 Government Drive
                                                               New Port Richey, Florida 34654
                                                               (727) 849-5353 [Tel]
                                                               (727) 845-7949 [Fax]
                                                               Primary Email:
                                                               lucasmagazine@lucasmagazine.com
                                                               Co-Counsel for Plaintiff




                                                                 13


7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 13
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 14 of 261 PageID 21




                                                                                        EXHIBIT "A"
7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 14
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 15 of 261 PageID 22




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 15
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 16 of 261 PageID 23




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 17 of 261 PageID 24




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 17
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 18 of 261 PageID 25




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 18
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 19 of 261 PageID 26




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 19
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 20 of 261 PageID 27




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 20
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 21 of 261 PageID 28




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 21
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 22 of 261 PageID 29




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 22
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 23 of 261 PageID 30




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 23
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 24 of 261 PageID 31




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 24
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 25 of 261 PageID 32




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 25
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 26 of 261 PageID 33




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 26
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 27 of 261 PageID 34




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 27
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 28 of 261 PageID 35




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 28
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 29 of 261 PageID 36




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 29
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 30 of 261 PageID 37




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 30
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 31 of 261 PageID 38




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 31
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 32 of 261 PageID 39




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 32
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 33 of 261 PageID 40




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 33
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 34 of 261 PageID 41




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 34
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 35 of 261 PageID 42




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 35
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 36 of 261 PageID 43




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 36
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 37 of 261 PageID 44




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 37
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 38 of 261 PageID 45




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 38
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 39 of 261 PageID 46




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 39
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 40 of 261 PageID 47




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 40
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 41 of 261 PageID 48




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 41
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 42 of 261 PageID 49




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 42
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 43 of 261 PageID 50




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 43
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 44 of 261 PageID 51




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 44
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 45 of 261 PageID 52




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 45
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 46 of 261 PageID 53




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 46
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 47 of 261 PageID 54




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 47
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 48 of 261 PageID 55




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 48
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 49 of 261 PageID 56




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 49
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 50 of 261 PageID 57




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 50
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 51 of 261 PageID 58




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 51
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 52 of 261 PageID 59




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 52
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 53 of 261 PageID 60




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 53
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 54 of 261 PageID 61




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 54
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 55 of 261 PageID 62




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 55
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 56 of 261 PageID 63




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 56
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 57 of 261 PageID 64




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 57
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 58 of 261 PageID 65




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 58
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 59 of 261 PageID 66




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 59
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 60 of 261 PageID 67




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 60
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 61 of 261 PageID 68




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 61
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 62 of 261 PageID 69




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 62
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 63 of 261 PageID 70




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 63
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 64 of 261 PageID 71




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 64
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 65 of 261 PageID 72




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 65
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 66 of 261 PageID 73




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 66
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 67 of 261 PageID 74




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 67
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 68 of 261 PageID 75




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 68
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 69 of 261 PageID 76




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 69
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 70 of 261 PageID 77




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 70
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 71 of 261 PageID 78




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 71
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 72 of 261 PageID 79




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 72
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 73 of 261 PageID 80




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 73
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 74 of 261 PageID 81




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 74
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 75 of 261 PageID 82




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 75
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 76 of 261 PageID 83




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 76
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 77 of 261 PageID 84




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 77
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 78 of 261 PageID 85




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 78
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 79 of 261 PageID 86




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 79
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 80 of 261 PageID 87




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 80
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 81 of 261 PageID 88




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 81
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 82 of 261 PageID 89




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 82
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 83 of 261 PageID 90




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 83
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 84 of 261 PageID 91




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 84
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 85 of 261 PageID 92




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 85
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 86 of 261 PageID 93




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 86
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 87 of 261 PageID 94




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 87
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 88 of 261 PageID 95




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 88
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 89 of 261 PageID 96




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 89
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 90 of 261 PageID 97




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 90
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 91 of 261 PageID 98




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 91
           Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 92 of 261 PageID 99




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 92
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 93 of 261 PageID 100




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 93
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 94 of 261 PageID 101




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 94
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 95 of 261 PageID 102




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 95
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 96 of 261 PageID 103




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 96
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 97 of 261 PageID 104




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 97
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 98 of 261 PageID 105




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 98
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 99 of 261 PageID 106




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 99
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 100 of 261 PageID 107




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 100
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 101 of 261 PageID 108




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 101
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 102 of 261 PageID 109




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 102
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 103 of 261 PageID 110




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 103
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 104 of 261 PageID 111




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 104
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 105 of 261 PageID 112




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 105
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 106 of 261 PageID 113




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 106
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 107 of 261 PageID 114




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 107
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 108 of 261 PageID 115




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 108
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 109 of 261 PageID 116




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 109
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 110 of 261 PageID 117




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 110
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 111 of 261 PageID 118




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 111
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 112 of 261 PageID 119




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 112
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 113 of 261 PageID 120




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 113
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 114 of 261 PageID 121




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 114
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 115 of 261 PageID 122




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 115
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 116 of 261 PageID 123




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 116
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 117 of 261 PageID 124




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 117
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 118 of 261 PageID 125




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 118
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 119 of 261 PageID 126




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 119
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 120 of 261 PageID 127




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 120
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 121 of 261 PageID 128




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 121
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 122 of 261 PageID 129




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 122
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 123 of 261 PageID 130




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 123
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 124 of 261 PageID 131




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 124
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 125 of 261 PageID 132




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 125
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 126 of 261 PageID 133




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 126
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 127 of 261 PageID 134




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 127
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 128 of 261 PageID 135




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 128
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 129 of 261 PageID 136




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 129
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 130 of 261 PageID 137




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 130
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 131 of 261 PageID 138




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 131
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 132 of 261 PageID 139




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 132
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 133 of 261 PageID 140




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 133
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 134 of 261 PageID 141




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 134
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 135 of 261 PageID 142




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 135
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 136 of 261 PageID 143




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 136
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 137 of 261 PageID 144




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 137
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 138 of 261 PageID 145




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 138
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 139 of 261 PageID 146




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 139
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 140 of 261 PageID 147




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 140
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 141 of 261 PageID 148




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 141
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 142 of 261 PageID 149




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 142
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 143 of 261 PageID 150




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 143
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 144 of 261 PageID 151




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 144
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 145 of 261 PageID 152




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 145
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 146 of 261 PageID 153




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 146
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 147 of 261 PageID 154




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 147
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 148 of 261 PageID 155




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 148
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 149 of 261 PageID 156




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 149
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 150 of 261 PageID 157




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 150
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 151 of 261 PageID 158




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 151
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 152 of 261 PageID 159




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 152
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 153 of 261 PageID 160




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 153
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 154 of 261 PageID 161




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 154
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 155 of 261 PageID 162




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 155
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 156 of 261 PageID 163




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 156
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 157 of 261 PageID 164




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 157
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 158 of 261 PageID 165




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 158
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 159 of 261 PageID 166




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 159
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 160 of 261 PageID 167




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 160
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 161 of 261 PageID 168




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 161
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 162 of 261 PageID 169




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 162
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 163 of 261 PageID 170




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 163
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 164 of 261 PageID 171




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 164
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 165 of 261 PageID 172




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 165
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 166 of 261 PageID 173




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 166
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 167 of 261 PageID 174




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 167
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 168 of 261 PageID 175




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 168
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 169 of 261 PageID 176




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 169
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 170 of 261 PageID 177




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 170
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 171 of 261 PageID 178




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 171
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 172 of 261 PageID 179




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 172
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 173 of 261 PageID 180




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 173
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 174 of 261 PageID 181




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 174
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 175 of 261 PageID 182




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 175
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 176 of 261 PageID 183




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 176
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 177 of 261 PageID 184




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 177
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 178 of 261 PageID 185




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 178
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 179 of 261 PageID 186




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 179
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 180 of 261 PageID 187




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 180
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 181 of 261 PageID 188




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 181
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 182 of 261 PageID 189




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 182
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 183 of 261 PageID 190




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 183
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 184 of 261 PageID 191




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 184
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 185 of 261 PageID 192




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 185
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 186 of 261 PageID 193




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 186
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 187 of 261 PageID 194




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 187
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 188 of 261 PageID 195




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 188
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 189 of 261 PageID 196




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 189
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 190 of 261 PageID 197




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 190
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 191 of 261 PageID 198




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 191
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 192 of 261 PageID 199




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 192
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 193 of 261 PageID 200




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 193
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 194 of 261 PageID 201




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 194
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 195 of 261 PageID 202




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 195
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 196 of 261 PageID 203




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 196
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 197 of 261 PageID 204




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 197
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 198 of 261 PageID 205




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 198
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 199 of 261 PageID 206




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 199
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 200 of 261 PageID 207




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 200
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 201 of 261 PageID 208




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 201
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 202 of 261 PageID 209




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 202
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 203 of 261 PageID 210




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 203
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 204 of 261 PageID 211




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 204
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 205 of 261 PageID 212




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 205
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 206 of 261 PageID 213




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 206
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 207 of 261 PageID 214




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 207
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 208 of 261 PageID 215




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 208
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 209 of 261 PageID 216




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 209
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 210 of 261 PageID 217




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 210
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 211 of 261 PageID 218




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 211
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 212 of 261 PageID 219




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 212
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 213 of 261 PageID 220




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 213
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 214 of 261 PageID 221




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 214
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 215 of 261 PageID 222




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 215
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 216 of 261 PageID 223




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 216
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 217 of 261 PageID 224




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 217
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 218 of 261 PageID 225




                                                                                     EXHIBIT "B"
7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 218
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 219 of 261 PageID 226




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 219
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 220 of 261 PageID 227




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 220
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 221 of 261 PageID 228




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 221
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 222 of 261 PageID 229




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 222
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 223 of 261 PageID 230




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 223
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 224 of 261 PageID 231




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 224
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 225 of 261 PageID 232




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 225
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 226 of 261 PageID 233




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 226
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 227 of 261 PageID 234




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 227
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 228 of 261 PageID 235




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 228
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 229 of 261 PageID 236




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 229
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 230 of 261 PageID 237




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 230
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 231 of 261 PageID 238




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 231
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 232 of 261 PageID 239




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 232
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 233 of 261 PageID 240




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 233
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 234 of 261 PageID 241




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 234
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 235 of 261 PageID 242




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 235
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 236 of 261 PageID 243




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 236
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 237 of 261 PageID 244




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 237
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 238 of 261 PageID 245




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 238
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 239 of 261 PageID 246




                         STATE OF FLORIDA
                                 OFFICE OF THE GOVERNOR
                               EXECUTIVE ORDER NUMBER 20-71
                      (Emergency Management - COVID-19 - Alcohol Sales, Restaurants, and Gyms)

                     WHEREAS, on March 1, 2020, I issued Executive Order 20-51 directing the Florida

              Department of Health to issue a Public Health Emergency; and

                     WHEREAS, on March 1, 2020, the State Surgeon General and State Health Officer

              declared a Public Health Emergency exists in the State of Florida as a result of COVID-19; and

                     WHEREAS, on March 9, 2020, I issued Executive Order 20-52 declaring a state of

              emergency for the entire State of Florida as a result of COVID-19; and

                     WHEREAS, on March 16, 2020, President Donald J. Trump and the Centers for Disease

              Control and Prevention ("CDC") issued the "15 Days to Slow the Spread" guidance advising

              individuals to adopt far-reaching social distancing measures, such as avoiding gatherings of more

              than 10 people, and in states with evidence of community spread, bars, restaurants, food courts,

              gyms and other indoor and outdoor venues where groups of people congregate should be closed;

              and

                     WHEREAS, the State Surgeon General has advised me that gyms and fitness centers are

              establishments that attract gatherings of more than 10 people and are more susceptible for

             spreading COVID-19; and

                     WHEREAS, on March 17, 2020, I issued Executive Order 20-68 restricting bars, pubs,

             and nightclubs from selling alcohol and ordered every restaurant to limit its occupancy to 50% of

             its current building occupancy and abide by the CDC's "social distancing" guidelines; and




                                                             1


                                                                                                  EXHIBIT "C"
7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 239
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 240 of 261 PageID 247




                     WHEREAS, restaurants are increasing sales of orders for take-out and delivery for

              customers in order to meet demand while adhering to Executive Order 20-68; and

                     WHEREAS, I am committed to supporting retailers, restaurants and their employees as

              they pursue creative business practices that safely serve consumers during this temporary period

              of social distancing; and

                     WHEREAS, as Governor, I am responsible for meeting the dangers presente4 to this state

              and its people by this emergency.

                     NOW, THEREFORE, I, RON DESANTIS, as Governor of Florida, by virtue of the

              authority vested in me by Article IV, Section (l)(a) of the Florida Constitution, Chapter 252,

              Florida Statutes, and all other applicable laws, promulgate the following Executive Order to take

              immediate effect:

                     Section 1.      Alcohol Sales

                         A. I hereby order all vendors licensed to sell alcoholic beverages for consumption on

              the premises to suspend the sale of alcoholic beverages by the drink or in sealed containers for

              consumption on the premises. Such vendors may continue to sell alcoholic beverages in sealed

              containers for consumption off-premises.

                         B. The restriction in section 561.20(2)(a)4., Florida Statutes, prohibiting a specially

             licensed food service establishment from selling package sales of alcohol for delivery, take-out or

             consumption off-premises is suspended for restaurants complying with Executive Otder 20-68,

             through the expiration of the state of emergency declared in Executive Order 20-52, including any

             extensions, so long as the following conditions are met:

                                  1) Any sale of an alcoholic beverage in a sealed container for consumption off-

             premises is accompanied by the sale of food within the same order; and



                                                               2




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 240
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 241 of 261 PageID 248




                                  2) Any delivery of an alcoholic beverage complies with section 561.57,

              Florida Statutes.

                         C. The provisions of section 561.42, Florida Statutes, and Rules 61A-l.010, 61A-

              l.0107, 61A-l.0108, Florida Administrative Code, are suspended for the limited purpose of

              allowing licensed vendors of alcoholic beverages to request the return of undamaged alcoholic

              beverages purchased for events cancelled in response to COVID-19, so long as:

                                  1) The requests are made within 30 days of the expiration of the state of

              emergency declared in Executive Order 20-52, including any extensions.

                                  2) Vendors shall make and keep records of all events cancelled in response to

              COVID-19 that comply with section 561.55, Florida Statutes, and Rule 61A-l.01028(2), Florida

              Administrative code, and also include:

                                    a. the event name;

                                    b. the date the event was to be held;

                                    c. the date the event was cancelled;

                                   d. the location of the event or gathering that was cancelled; and

                                   e. the product returned to a distributor as a result of the cancellation of the

                                        event.

                                  3) Licensed distributors shall make and keep records of all returns that comply

             with the record keeping requirements of section 561.55, Florida Statutes, and Rule 61A-

             l.01028(2), Florida Administrative code, and also include:

                                   a. the request from the licensed vendors;

                                   b.   the date the request was made;

                                   c. the identity of the licensed vendor making the request, including the



                                                               3



7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 241
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 242 of 261 PageID 249




                                          licensed vendor's business name and address;

                                    d. the license number of the licensed vendor making the request;

                                   e. the product returned; and

                                   f.     whether the vendor received cash or credit.

                                  4) Vendors receive cash or a credit against outstanding indebtedness within

              sixty days from the date the distributor picks up the products.

                                  5) The returned products were not initially purchased, sold, or otherwise

              obtained with either the privilege of return, or in any other manner that would be considered a

              violation of Florida's Beverage Law.

                         D. This Section does not prohibit retail stores and vendors that currently sell sealed

              containers of alcoholic beverages for off-premises consumption from continuing such sales for off

              premises consumption.

                         E. This Section amends and supersedes Executive Order 20-68, Section 1.

                     Section 2.         Restaurants and Bars

                     I hereby order all restaurants and food establishments licensed under Chapters 500 and

             509, Florida Statues, within the State of Florida to suspend on-premises food consumption for

             customers. Notwithstanding the foregoing, such establishments may operate their kitchens for the

             purpose of providing delivery or take-out services. Employees, janitorial personnel, contractors

             and delivery personnel shall be allowed access to such establishments for the purposes of delivery

             or take-out services. This Section amends and supersedes Executive Order 20-68, Sections 3(A)-

             (B).

                    Section 3.          Gyms and Fitness Centers

                    I hereby order the closure of gymnasiums and fitness centers within the State of Florida.



                                                                4




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 242
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 243 of 261 PageID 250




              This order shall not apply to gymnasiums and fitness centers which are: (i) amenities of hotels

              which have a capacity of 10 persons or less, (ii) are an amenity of a residential building, (iii) are

              interior to any fire or police stations or (iv) are located inside any single-occupant office building.

                     Section 4.      Enforcement and Implementation

                         A. The Department of Business and Professional Regulation shall utilize its authorities

              under Florida law to further implement and enforce the provisions of this Executive Order and

              shall take additional measures as necessary to protect the public health, safety and welfare.

                         B. Pursuant to section 252.36(6), Florida Statutes, all state and local law enforcement

              shall further implement and enforce the provisions of this Executive Order.

                     Section 5.      This Executive Order shall expire upon the expiration of Executive Order

              20-52, including any extensions.


                                                             IN TESTIMONY WHEREOF, I have hereunto set
                                                             my hand and caused the Great Seal of the State of
                                                             Florida to be affixed, at Tallahassee, this 20th day of
                                                             March, 2020.




              ATTEST:




                                                                                                            N
                                                                                                             -•·•
                                                                                                            N



                                                                5



7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 243
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 244 of 261 PageID 251




             June 29, 2020


             Pane Rustica, Inc; Mangia Sano Enterprises
             DBA: Pane Rustica; Pane Rustica Due
             3225 South MacDill Avenue, #119
             Tampa, FL 33629


                    RE:      Insured:                     Pane Rustica, Inc; Mangia Sano Enterprises
                                                          DBA: Pane Rustica; Pane Rustica Due
                             Claim Number:                005621-002665-TE-01 (Premises 1)
                                                          005621-002695-TE-01 (Premises 2)
                             Policy Number:               PHK-0950242-05
                             Policy Dates:                October 24, 2019 to October 24, 2020
                             Date of Loss:                Reported as March 20, 2020
                             Type of Loss:                Reported as Loss of Income
                             Loss Locations:              Premises 1: 3225 S. MacDill Ave., #119, Tampa,
                                                          FL
                                                          Premises 2: 1910 Ola Ave Space #14, Tampa, FL


             Dear Mr. Menendez,

                     As you are aware, Gallagher Bassett Services, Inc. (“Gallagher Bassett”) serves as the
             third-party administrator for Greenwich Insurance Company (“Greenwich”), which provides
             coverage to Pane Rustica, Inc; Mangia Sano Enterprises DBA: Pane Rustica; Pane Rustica Due
             (“Pane Rustica”) for the period October 24, 2019 to October 24, 2020 under Commercial Property
             Policy No. PHK-0950242-05 (the “Policy”). We write on Greenwich’s behalf relative to Pane
             Rustica’s claim for business income loss and food spoilage as the result of government mandated
             restaurant closures on or about March 20, 2020.

                     Greenwich has completed its investigation into your claim and asked that we provide the
             following update concerning the status of its review. Based on Greenwich’s review of the
             information provided, Greenwich has determined that the Policy does not afford coverage for your
             business income loss and food spoilage claim. Specifically, Greenwich’s investigation confirmed
             that there was no reported physical loss or damage to the premises and that the government
             mandate was not issued as the result of any such physical loss or damage from a Covered Cause
             of Loss. Moreover, even if there was physical loss or damage to your property or the government
             mandate was issued as a result of physical loss or damage from a Covered Cause of Loss, the
             Policy expressly excludes loss or damage caused by or resulting from any virus or microorganism
             that induces or is capable of inducing physical distress, illness, or disease.

                     Furthermore, the Policy’s “Spoilage” coverage only applies where your perishable stock
             sustains direct physical loss or damage as the result of a mechanical breakdown or failure at your




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 244
                                                                                                 EXHIBIT "D"
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 245 of 261 PageID 252




             property, contamination by refrigerant, or a power outage due to interruption of electrical power
             due to conditions beyond your control. Greenwich’s investigation confirmed that none of these
             circumstances were present.

                    Finally, the Policy excludes loss or damage caused by delay, loss of use, loss of market,
             and acts or decisions of any governmental body. And, as explained above, the Policy specifically
             excludes coverage for loss or damage caused by or resulting from any virus.

                    We explain Greenwich’s position more fully below.

               I.   GREENWICH’S POSITION AND RESERVATION OF RIGHTS

                    Greenwich has reviewed the information received to date. Based on the information
             provided, Greenwich has determined that the Policy does not afford coverage for your business
             income loss and food spoilage claim. In this regard, we direct your attention to the following
             relevant Policy provisions.

                          BUILDING AND PERSONAL PROPERTY COVERAGE FORM

                           A.      Coverage

                                   We will pay for direct physical loss of or damage to Covered
                                   Property at the premises described in the Declarations caused by or
                                   resulting from any Covered Cause of Loss.

             According to the above provision, the Policy will pay for direct physical loss of or damage to
             Covered Property caused by or resulting from any Covered Cause of Loss. Importantly, for
             coverage under the Policy to be triggered, there must be direct physical loss of or damage to
             Covered Property. Greenwich understands that your property did not sustain direct physical loss
             or damage.

                     As to Business Income and Extra Expense coverage, the Policy provides in pertinent part
             as follows:

                           A.      Coverage

                                   1.     Business Income

                                                       ***

                                          We will pay for the actual loss of Business Income you
                                          sustain due to the necessary "suspension" of your
                                          "operations" during the "period of restoration". The
                                          "suspension" must be caused by direct physical loss of or
                                          damage to property at premises which are described in the
                                          Declarations and for which a Business Income Limit Of




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 245
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 246 of 261 PageID 253




                                        Insurance is shown in the Declarations. The loss or damage
                                        must be caused by or result from a Covered Cause of Loss.
                                        With respect to loss of or damage to personal property in the
                                        open or personal property in a vehicle, the described
                                        premises include the area within 100 feet of the site at which
                                        the described premises are located.

                                                     ***

                                 2.     Extra Expense

                                                     ***

                                        b.     Extra Expense means necessary expenses you incur
                                               during the "period of restoration" that you would not
                                               have incurred if there had been no direct physical
                                               loss or damage to property caused by or resulting
                                               from a Covered Cause of Loss.

                                                     ***

                          C.     Loss Conditions

                                                     ***

                                 3.     Loss Determination

                                                     ***

                                        c.     Resumption of Operations

                                               We will reduce the amount of your:

                                               (1) Business Income loss, other than Extra Expense,
                                               to the extent you can resume your "operations", in
                                               whole or in part, by using damaged or undamaged
                                               property (including merchandise or stock) at the
                                               described premises or elsewhere.

                                               (2) Extra Expense loss to the extent you can return
                                               "operations" to normal and discontinue such Extra
                                               Expense.

                                        d.     If you do not resume "operations", or do not resume
                                               "operations" as quickly as possible, we will pay




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 246
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 247 of 261 PageID 254




                                                      based on the length of time it would have taken to
                                                      resume "operations" as quickly as possible.

             Based on the above provisions, the Policy provides Business Income coverage due to the necessary
             “suspension” of your “operations” during the “period of restoration,” but only to the extent such
             “suspension” was caused by direct physical loss or damage to insured property. The loss or damage
             must be caused by or result from a Covered Cause of Loss. Additionally, the Policy provides
             coverage for Extra Expenses, but only for those necessary expenses incurred during the “period of
             restoration” that you would not have incurred had there been no direct physical loss or damage to
             property caused by or resulting from a Covered Cause of Loss. Therefore, without direct physical
             loss or damage to insured property from a Covered Cause of Loss, there is no Business Income or
             Extra Expense coverage under the Policy. Because your property did not sustain direct physical
             loss or damage, the Policy does not afford coverage for your business income loss.

                     As to coverage due to Civil Authority, the Policy provides in pertinent part as follows:

                             a.       Civil Authority

                                      In this Additional Coverage -- Civil Authority, the described
                                      premises are premises to which this Coverage Form applies, as
                                      shown in the Declarations.

                                      When a Covered Cause of Loss causes damage to property other
                                      than property at the described premises, we will pay for the actual
                                      loss of Business Income you sustain and necessary Extra Expense
                                      caused by action of civil authority that prohibits access to the
                                      described premises, provided that both of the following apply:

                                      (1)     Access to the area immediately surrounding the damaged
                                              property is prohibited by civil authority as a result of the
                                              damage, and the described premises are within that area but
                                              are not more than one mile from the damaged property; and

                                      (2)     The action of civil authority is taken in response to
                                              dangerous physical conditions resulting from the damage or
                                              continuation of the Covered Cause of Loss that caused the
                                              damage, or the action is taken to enable a civil authority to
                                              have unimpeded access to the damaged property.

                                      Civil Authority Coverage for Business Income will begin 48 hours
                                      after the time of the first action of civil authority that prohibits
                                      access to the described premises and will apply for a period of up to
                                      four consecutive weeks from the date on which such coverage
                                      began. 1

             1
              The “Business Income Changes – Beginning of The Period of Restoration” Endorsement modifies the 72-hour time
             period in the Civil Authority Additional Coverage to a 48-hour time period.




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 247
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 248 of 261 PageID 255




                                   Civil Authority Coverage for Extra Expense will begin immediately
                                   after the time of the first action of civil authority that prohibits
                                   access to the described premises and will end:

                                   (1)     Four consecutive weeks after the date of that action; or

                                   (2)     When your Civil Authority Coverage for Business Income
                                           ends;

                                   whichever is later.

             Further, the above Civil Authority coverage is modified, via Endorsement, for locations in
             Florida. Specifically, the endorsement states as follows:

                                              FLORIDA CHANGES

                            This endorsement modifies insurance provided under the following:

                            COMMERCIAL PROPERTY COVERAGE PART

                                                         ***

                            G.     The following applies to the Additional Coverage – Civil
                                   Authority under the Business Income (And Extra Expense)
                                   Coverage Form, Business Income (Without Extra Expense)
                                   Coverage Form and Extra Expense Coverage Form:

                                   1.      The Additional Coverage – Civil Authority includes a
                                           requirement that the described premises are not more than
                                           one mile from the damaged property. With respect to
                                           described premises located in Florida, such one-mile radius
                                           does not apply.

                                   2.      The Additional Coverage – Civil Authority is limited to a
                                           coverage period of up to four weeks. With respect to
                                           described premises located in Florida, such four-week period
                                           is replaced by a three-week period.

                                   3.      Civil Authority coverage is subject to all other provisions of
                                           that Additional Coverage.

             According to the above provisions, when a Covered Cause of Loss causes damage to property
             other than the insured property, the Policy covers the actual loss of Business Income sustained and
             necessary Extra Expense caused by the action of a civil authority that prohibits access to the
             insured property when: (1) access to the area immediately surrounding the damaged property is




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 248
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 249 of 261 PageID 256




             prohibited by civil authority as a result of the damage, and the insured property is within that area,
             but not more than one mile from the damaged property (unless the insured property is located in
             Florida, then such one-mile radius does not apply); and (2) the action of civil authority is taken in
             response to dangerous physical conditions resulting from the damage or continuation of the
             Covered Cause of Loss that caused the damage. Therefore, there can be no Civil Authority
             coverage unless the civil authority action is the result of physical loss or damage from a Covered
             Cause of Loss. Greenwich understands that the government mandate here was not the result of
             physical loss or damage from a Covered Cause of Loss.

                    Further, the Policy’s Spoilage Coverage Form provides the following coverage related to
             Spoilage:

                                                 SPOILAGE COVERAGE

                            The Coverage Form to which this endorsement applies is extended to insure
                            against direct physical loss or damage by the Covered Causes of Loss, but
                            only with respect to coverage provided by this endorsement.

                            A.      Paragraph A.1., Covered Property, is replaced by the following:

                                    1.      Covered Property

                                            Covered Property means “perishable stock” at the described
                                            premises owned by you or by others that is in your care,
                                            custody or control.

                                                          ***

                            C.      Paragraph A.3., Covered Causes of Loss, is replaced by the
                                    following:

                                    3.      Covered Causes of Loss

                                            Covered Causes of Loss means the following only if
                                            indicated by an “X” in the Schedule:

                                            a.      Breakdown or Contamination, meaning:

                                                    (1)     Change in temperature or humidity resulting
                                                            from mechanical breakdown or mechanical
                                                            failure or refrigerating, cooling or humidity
                                                            control apparatus or equipment, only while
                                                            such equipment or apparatus is at the
                                                            described premises; and

                                                    (2)     Contamination by the refrigerant.




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 249
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 250 of 261 PageID 257




                                          b.      Power Outage, meaning change in temperature or
                                                  humidity resulting from complete or partial
                                                  interruption of electrical power, either on or off the
                                                  described premises, due to conditions beyond your
                                                  control.

                                                       ***

                           J.      The following is added to the Definitions:

                                   “Perishable stock” means personal property:

                                          a.      Maintained under controlled conditions for its
                                                  preservation; and

                                          b.      Susceptible to loss or damage if the controlled
                                                  conditions change.

             According to the above provisions, the Policy does not provide Spoilage coverage unless
             “perishable stock” sustains direct physical loss or damage as a result of a mechanical breakdown
             or failure at the insured property, contamination by refrigerant, or a power outage due to
             interruption of electrical power due to conditions beyond your control. Greenwich understands
             that any food spoilage here was not the result of one of these specified causes.

                    The Policy also contains the following relevant exclusions:

                           B.      EXCLUSIONS

                                   2.     We will not pay for loss or damage caused by or resulting
                                          from any of the following:

                                                       ***

                                          b.      Delay, loss of use or loss of market.

                                                       ***

                                   3.     We will not pay for loss or damage caused by or resulting
                                          from any of the following, 3.a. through 3.c. But if an
                                          excluded cause of loss that is listed in 3.a. through 3.c.
                                          results in a Covered Cause of Loss, we will pay for the loss
                                          or damage caused by that Covered Cause of Loss.

                                                       ***




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 250
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 251 of 261 PageID 258




                                           b.      Acts or decisions, including the failure to act or
                                                   decide, of any person, group, organization or
                                                   governmental body.

             Based on the above provisions, the Policy excludes loss or damage caused by or resulting from
             delay, loss of use, or loss of market. Additionally, the Policy excludes loss or damage caused by
             acts or decisions of any governmental body, but if this results in a Covered Cause of Loss, the
             Policy will cover the loss or damage caused by that Covered Cause of Loss. These exclusions
             would exclude or limit coverage for your claim to the extent it was caused by or results from delay,
             loss of use, or loss of market, or acts or decisions of any governmental body.

                    Finally, the Policy includes the following endorsement:

                                 EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

                            This endorsement modifies insurance provided under the following:

                            COMMERCIAL PROPERTY COVERAGE PART
                            STANDARD PROPERTY POLICY

                            A.      The exclusion set forth in Paragraph B. applies to all coverage under
                                    all forms and endorsements that comprise this Coverage Part or
                                    Policy, including but not limited to forms or endorsements that
                                    cover property damage to buildings or personal property and forms
                                    or endorsements that cover business income, extra expense or action
                                    of civil authority.

                            B.      We will not pay for loss or damage caused by or resulting from any
                                    virus, bacterium or other microorganism that induces or is capable
                                    of inducing physical distress, illness or disease.

                                    However, this exclusion does not apply to loss or damage caused by
                                    or resulting from "fungus", wet rot or dry rot. Such loss or damage
                                    is addressed in a separate exclusion in this Coverage Part or
                                    Policy…

             The above endorsement excludes coverage for loss or damage caused by or resulting from any
             virus, bacterium, or other microorganism that induces or is capable of inducing physical distress,
             illness, or disease. Therefore, any loss caused by or resulting from the COVID-19 virus, including
             loss of Business Income and loss resulting from Civil Authority, is excluded under the Policy.

                      Greenwich’s position is based on its understanding of the facts and the information you
             have submitted and made available to date. If you believe that Greenwich’s understanding of the
             facts is incorrect and/or you possess any other relevant information, then we ask that you provide
             such information as soon as possible for Greenwich’s consideration. Please be advised, however,
             that the review of any such information should not be construed as a waiver of any of the terms,




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 251
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 252 of 261 PageID 259




             provisions, and conditions of the Policy. Towards this end, Greenwich reserves the right to assert
             any additional basis for disclaiming or otherwise limiting or excluding coverage based on any
             additional information and circumstances that may be provided. Any specific reference in this
             letter to certain provisions contained in the Policy is not intended to be, and should not be construed
             as, a limitation or restriction on the applicability of different or additional provisions in the Policy,
             or on the ability of Greenwich to rely on or enforce every provision, including without limitation,
             provisions that have not been specifically referred to in this, or any previous, letter.

                     This letter is intended to be, and should be considered, a complete reservation of all rights,
             claims or defenses––whether equitable, legal, or contractual––available to Greenwich relative to
             the referenced loss. Note that the only authorized communications concerning coverage in this
             matter are those set forth in a writing signed by Greenwich or in a letter stating that Greenwich has
             authorized the coverage communication.


             Sincerely,


             Aaron Palmer
             Gallagher Bassett Services
             1630 Des Peres Road Ste. 140
             St Louis MO 63131
             (314) 800-0207




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 252
         Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 253 of 261 PageID 260




                                                                                       EXHIBIT
7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 253       "E"
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 254 of 261 PageID 261




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 254
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 255 of 261 PageID 262




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 255
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 256 of 261 PageID 263




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 256
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 257 of 261 PageID 264




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 257
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 258 of 261 PageID 265




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 258
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 259 of 261 PageID 266




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 259
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 260 of 261 PageID 267




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 260
          Case 8:20-cv-01783-MSS-AAS Document 1-1 Filed 07/31/20 Page 261 of 261 PageID 268




7/10/2020 2:41 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 261
